 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDBONDED FREIGHTWAYS, INC.andBONDED DRIVERS ANDMECHANICS INDEPENDENT UNION,Petitioner.Case No.3-RC-1110. July 23, 1953SECOND SUPPLEMENTAL DECISION AND ORDERAs set forth in our Supplemental Decision and Certification ofRepresentatives herein,' elections by secret ballots wereconducted on April 2 and 3, 1953, under the direction of theRegional Director for the Third Region, among the employeesin 5 voting groups. Local 182, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America,AFL, appeared on the ballot in the election for voting group 1,only.A tally of ballots, showing that a majority of the votes inthe election for voting group 1 was cast for the Petitioner, wasfurnished to the parties. On April 13, 1953, Local 182 filedobjections to the election in voting group 1. On April 20, theRegional Director issued his report on objections, recommend-ing, inter alia, that the objections of Local 182 be overruled asuntimely. 7--As no exceptions had been filed to the report, theBoard adopted this recommendation and overruled the objectionsof Local 182. Thereafter, Local 182 filed a motion to set asidesupplemental decision and certification of representatives.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its 'powers inconnection with thiscaseto a three-member panel MembersHouston, Styles, and Peterson].Upon the entire record in this case, the Board finds:The motion of Local 182 alleges that a copy of the report onobjections of the Regional Director was not served on Local 182so that it did not have opportunity to file timely exceptions tosuch report and requests to have its exceptions considered atthis time. As we have administratively determined that a copy ofthe reportwas notin fact servedupon Local 182, we will rescindour action adopting the Regional Director's recommendation thatLocal 182's objections to the election be overruled. Such actionwas predicated on the fact that no exceptions had been filed byLocal 182 to the Regional Director's report within 10 days afterthe issuance of the report, as required by Section 102.61 (b) ofthe Board's Rules and Regulations (Series 6). However, as nocopy of such report was served upon Local 182, it would be in-equitable to apply that rule to it in this case. We will, therefore,treat the instant motion as an exception to the Regional Director'sreport on objections and consider the is sue raised by the motion.The motion alleges that, at the time of the election and for 10days thereafter, Local 182's attorney was absent from Utica,where the election was held, that the president of Local 182 wasunaware of the Board's rule requiring the filing of objections1105 NLRB 216.2 The Regional Director had in the meantime certified the Petitioner as the representativeof the employees in voting group 1.106 NLRB No. 64.I BARTON DISTILLING COMPANY361within 5 days after the election and filed objections without theadvice of counsel after the 5-day period had expired, and that,had his objections been timely filed, they would have been suffi-cient to cause the election to be set aside.Local 182contendsthat for these reasons its objections shouldnotbe overruled asuntimely.Section 102.61 of the Board's Rules and Regulations providesthat objections to an election must be filed with the Regional Di-rection within 5 days after the tally of ballots has been furnishedthe parties. The Rules and Regulations of the Board, having beenduly published in the Federal Register, are binding upon all par-ties to Board proceedings,regardless of actualnotice.3Noade-quate reason has been shown for waiving in this case the timelimit on filing objections to elections. As there is no dispute thatthe objections of Local 182 were filed more than 5 days after itwas furnished with a tally of ballots, we find that such objectionswere untimely,4 and we will deny the instant motion, insofar as itseeks to have the Board consider such objections on their merits.[The Board denied the motion. ]3Federal RegisterAct, 49 Stat 503, 44 USC § 301 et seq. at § 307.4SeeWilliam J.Dunn, d/b/a Dunn MotorCompany, 100 NLRB 822.BARTON DISTILLING COMPANY, and BARTON WAREHOUSEAND DISTILLING CORPORATIONIand DISTILLERY, REC-TIFYING & WINE WORKERS' INTERNATIONAL UNION OFAMERICA, AFL, Petitioner. Case No. 9-RC-1958. July 23,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G.Wilkerson, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affectingcommerce existsconcerning therepresentation of employees of the Employer within the meaning1 The name of the Employer appears as amended at the hearing.1.06 NLRB No. 65.